This cause coming on to be heard on the return of the marshal of this court of the alternative writ of mandamus heretofore issued in this cause, and the relator and the respondent having advised the court that the respondent herein has complied with the order contained in said writ: *Page 344 
It is therefore considered by the court that no further proceedings be had herein, and that this action be dismissed.
It is further considered by the court that said respondent, Joseph T. Ferguson, Auditor of State, pay the costs herein, taxed at $__________, and that in default thereof execution issue against him.
Cause dismissed.
WEYGANDT, C.J., ZIMMERMAN, BELL, WILLIAMS, TURNER and HART, JJ., concur.
MATTHIAS, J., not participating.